EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Ottesen on 12 March 2021.

The application has been amended as follows:

Claim 36
A cassette assembly for insertion into a receptacle of an injector device for introducing an intraocular lens into an eye, the lens having top and bottom broad sides and a peripheral edge extending between said broad sides, the cassette assembly comprising:
a support slide formed as an annular component having an inner wall delimiting an interior;
a cassette accommodating the intraocular lens and defining a longitudinal axis (A);
said inner wall includinq a roof portion disposed above said cassette;
said cassette being disposed in said interior and including:
a base part;

said cover flaps being curved at least in selected regions thereof and being configured to be bendable within said interior so as to deform in a defined manner when said cover flaps are moved from said base position to said closed position;
each of said cover flaps including a first and a second portion extending directly from said first portion, and said first and said second portion having a concave curvature facing toward said longitudinal axis (A) and having first and second radii of curvature, respectively;
said second radius of curvature of said second portion being smaller than said first radius of curvature of said first portion;
said roof portion of said inner wall being shaped to have a radius of curvature to allow an unimpeded movement of said cover flaps during said movement of said cover flaps from said base position to said closed position while within said interior.

Response to Arguments
Applicant’s arguments filed 20 November 2020, with respect to claims 1, 32, 33, and 36 have been fully considered and are persuasive.  The rejections of claims 1, 32, 33, and 36 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or 
(For independent claims 1 and 32) the T-shaped thickenings being seated on the broad sides of the intraocular lens at a location spaced away from the peripheral edge, and the second curved portion having a greater curvature, wherein the second curved portion has the T-shaped thickening at its free end and is directly connected to the first curved portion, wherein both curved portions have concave curvatures facing the longitudinal axis. US Patent 8,470,031 discloses an intraocular lens cassette having deformable, curved cover flaps but no combination could be found to teach curved portions having the claimed spatial arrangement and curvatures.
(For independent claims 10, 28, 29, and 37) closure tips extending rearwardly from a rear inlet toward the receiving space, and cover flaps movable from a base position to a closed position in response to mutual contact engagement between said cover flaps and said closure tips during a relative movement therebetween along a longitudinal axis
(For independent claim 12) an upwardly pivotable securing cover pivotally liftable from a closed state wherein said cover flaps are in said base position thereof to an open state in response to a movement of said cover flaps to said closed position thereof
(For independent claims 33 and 36) the second curved portion having a greater curvature, wherein the second curved portion has a T-shaped thickening at its free end and is directly connected to the first curved portion, wherein both curved portions have concave curvatures facing the longitudinal axis
(For independent claim 35) the T-shaped thickenings being seated on the broad sides of the intraocular lens at a location spaced away from the peripheral edge

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771  
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771